In re Kirkpatrick, Frederick; applying for writ of certiorari and/or review, mandamus, prohibition, supervisory writs and stay of execution; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, No. 96597.
Granted. The order of the district court fixing the execution date is vacated and set aside, for the reason that a stay order has previously been issued in this case in the Federal system and has not been vacated. The local rule 2.14 in the Federal system provides that a stay order, once issued “will continue until such time as the Court of Appeals expressly acts with reference to it.”